Citation Nr: 1759284	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of hyperprolactinemia and premature ovarian failure.  

2.  Entitlement to service connection for a low back disorder, to include back spasms and strain.  

3.  Entitlement to service connection for an eye disorder, claimed as blurred vision.  

4.  Entitlement to an initial compensable rating for migraine headaches prior to April 26, 2017, and in excess of 50 percent therefrom.  

5.  Entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the right wrist prior to September 17, 2012, and in excess of 10 percent therefrom.  

6.  Entitlement to an initial compensable rating for cubital tunnel syndrome of the right elbow.  

7.  Entitlement to an initial compensable rating for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which originally had jurisdiction over this appeal, and Jackson, Mississippi, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

Review of the record reflects that claims for service connection for bilateral bunions, bilateral calluses, bilateral hammertoes, and bilateral neuromas were denied in an April 2016 rating decision.  The Veteran submitted a timely notice of disagreement with that decision.  A statement of the case has not yet been issued as to these issues.  The RO continues to address these claims.  Therefore, further action by the Board is not warranted at this time.  

The claims were remanded by the Board in May 2016.  Following the Board's May 2016 remand, a May 2017 rating action was issued.  In that decision, service connection was granted for a left knee disorder, and a 10 percent rating was assigned, effective March 1, 2007.  Therefore, this matter is no longer before the Board.  

The May 2017 rating action also assigned a 50 percent rating for migraine headaches, effective April 26, 2017.  As the Veteran is presumed to seek the maximum available benefit for this disability, the Board has recharacterized the rating issue as modified by the partial allowance, as shown on the title page herein.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As noted above, the Board remanded the claims of entitlement to service connection for residuals of hyperprolactinemia and premature ovarian failure, a back disorder, and an eye disorder for additional development.  Also remanded were claims for increased ratings for CTS of the right wrist, cubital tunnel syndrome of the right elbow, HTN, and migraine headaches.  Appropriate examinations were to be conducted to either address nexus questions or to determine the current severity of service-connected conditions for rating purposes.  

Current review of the record reflects that while some of the requested examinations have been conducted, others have not.  For example, a VA gynecological examination report is now of record as are VA examination reports pertinent to the low back and eye disorder.  Also of record is a VA examination that addresses the current severity of the Veteran's headaches.  However, while the subsequently issued rating action of May 2017 resulted in a staged increased rating for migraines, the service connection claims were noted to be deferred for addendum medical opinions.  Examinations requested in May 2016 to address the current severity of CTS, the right elbow, and HTN are not of record at the current time.  A supplemental statement of the case has not been issued.  Still, the case was returned to the Board, and it resumed its place on the docket.  It appears that the case may have been prematurely returned to the Board before the RO had completed all development as requested in the May 2016 remand.  

Accordingly, the case is REMANDED for the following action:

Review the electronic claims file to ensure that all of the development is completed as requested in the May 2016 Board remand, and arrange for any additional development, if needed, following the receipt of any additional relevant records on remand.  Then readjudicate the remaining claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

